DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heave-compensating boom pivotably mounted at a far end of the main boom” (see claim 9 line 6, as the heave-compensating boom 140, 142, 144 is shown connected to a main boom extension 122, as shown in figures 7-10), “wherein the main boom comprises a top-sheave at the far end of the main boom” (see claim 10, as the top sheave 128 is shown on the main boom extension 122, as shown in figure 15b), “a first arm that is pivotably mounted to the main boom” (claim 13 lines 1-3, as the first arm 142 is pivotably mounted to the main jib extension 122), “wherein the main boom comprise a first boom section joined to a second boom section at a joint, wherein the first boom section comprises the near end of the main boom and the second boom section comprises the far end of the main boom, and wherein the joint is configured to maintain the first and second boom sections extending in the single linear direction.” (see claim 16, as the figures show a main boom 121 pivotably connected to a main boom extension 122), “wherein the main boom comprises a plurality of boom sections joined together, and wherein the main boom is free of a knuckle-boom” (see claim 17, as there is 1 boom section for the main boom 121 and 1 section for the main boom extension 122), “a heave-compensating boom pivotably mounted at a far end of the main boom” (see claim 21 line 6, as the heave-compensating boom 140, 142, 144 is shown connected to a main boom extension 122, as shown in figures 7-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the limitation of “a heave-compensating boom pivotably mounted at a far end of the main boom” (see claim 9 line 6) is considered new matter because the limitation is not supported by the written specification, drawings, and/or original claims.  
The written specification discloses the heave-compensating boom (140) mounted at the end of the main jib extension (122), not the main boom (120).  See paragraph 0036 last 5 lines of the specification and figure 10.  Further, paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose the heave-compensating boom pivotably mounted at a far end of the main boom. 
If Applicants do not agree, Applicants are asked to directly point out (citing page numbers and line numbers) where in the written specification the above limitation is supported. 

Regarding claim 21, the limitation of “a heave-compensating boom pivotably mounted at a far end of the main boom” (see claim 21 line 6) is considered new matter because the limitation is not supported by the written specification, drawings, and/or original claims.  
The written specification discloses the heave-compensating boom (140) mounted at the end of the main jib extension (122), not the main boom (120).  See paragraph 0036 last 5 lines of the specification and figure 10.  Further, paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose the heave-compensating boom pivotably mounted at a far end of the main boom. 
If Applicants do not agree, Applicants are asked to directly point out (citing page numbers and line numbers) where in the written specification the above limitation is supported. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, this claim claims “a heave-compensating boom pivotably mounted at a far end of the main boom” (see line 6).  This limitation renders the claim indefinite because the limitation is inconsistent with the specification, as the specification discloses the heave-compensating boom (140) mounted at the end of the main jib extension (122), not the main boom (120).  See paragraph 0036 last 5 lines of the specification and figure 10.  Further, paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose the heave-compensating boom pivotably mounted at a far end of the main boom.  For this office action, prior art that discloses a heave-compensating boom pivotally mounted at a far end of the main jib extension or a far end of a main boom will be considered as reading onto this limitation.
Further regarding claim 9, the limitation of “its entire length” (line 5) render the claim indefinite because the claim is unclear as to what structure “its” refers to in the claim.  For this office action, “its” will be considered as referring to the main boom and “its entire length” will be considered as referring to the entire length of the main boom. 
Regarding claim 10, this claim claims “wherein the main boom comprises a top-sheave at its far end” (see lines 1-2).  This limitation renders the claim indefinite because the limitation is inconsistent with the specification, as the specification discloses the top-sheave (128) mounted at the end of the main jib extension (122), not the main boom (120).  See paragraph 0041 of the specification and figure 5.  Further, paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose the main boom comprising a top-sheave at its far end.  
For this office action, prior art that discloses a top-sheave at the end of the main jib extension or at the end of the main boom will be considered as reading onto this limitation.
Regarding claim 13, this claim claims “a first arm that is pivotably mounted to the main boom” (see lines 2-3).  This limitation renders the claim indefinite because the limitation is inconsistent with the specification, as the specification discloses the first arm (142) mounted at the end of the main jib extension (122), not the main boom (120).  See paragraph 0043 of the specification and figure 8.  Further, paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose a first arm being pivotably mounted to the main boom. 
For this office action, prior art that discloses a first arm at the end of the main jib extension or at the end of the main boom will be considered as reading onto this limitation.
Regarding claim 21, this claim claims “a heave-compensating boom pivotably mounted at a far end of the main boom” (see line 6).  This limitation renders the claim indefinite because the limitation is inconsistent with the specification, as the specification discloses the heave-compensating boom (140) mounted at the end of the main jib extension (122), not the main boom (120).  See paragraph 0036 last 5 lines of the specification and figure 10.  Further, paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose the heave-compensating boom pivotably mounted at a far end of the main boom.  For this office action, prior art that discloses a heave-compensating boom pivotally mounted at a far end of the main jib extension or a far end of a main boom will be considered as reading onto this limitation. 
Further regarding claim 21, the limitation of “its entire length” (line 5) render the claim indefinite because the claim is unclear as to what structure “its” refers to in the claim.  For this office action, “its” will be considered as referring to the main boom and “its entire length” will be considered as referring to the entire length of the main boom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-15, 17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US Publication 2010/0230370 A1) in view of Kjolseth (US Patent 9,108,825 B2).
Regarding claim 9, Schneider et al. (from here on just referred to as Schneider) discloses a crane (see figure 1 and 8-9) comprising:

A heave-compensating crane (see figures 1 and 8-9) comprising: 

a crane base (considered the vertical shaft supporting the boom, as shown in figure 1) and

a main boom having a near end (see figure 1) pivotably mounted to the crane base (see figure 1) and a far end spaced apart from the near end (see figure 1), the main boom extending in a single linear direction along its entire length (see figure 1).

Schneider does not explicitly disclose 1) a heave-compensating boom pivotably mounted at a far end of a main boom (or main boom extension), wherein the heave-compensating boom extends in a downward vertical direction in operational use of the heave-compensating crane, wherein the heave-compensating boom is configured to be pivotable with respect to the main boom (or main boom extension) in both horizontal directions defined with respect to the downward vertical direction, and 2) a heave-compensation system configured for compensating for horizontal deviations by controlling the orientation of the heave-compensating boom relative to the main boom (or main boom extension), and for compensating the vertical deviations by means of a further vertical heave-compensation system.

Kjolseth discloses a crane (see figures 1-7).  Kjolseth teaches 1) a heave-compensating boom (17 and 16, see figures  1-3) pivotably mounted at a far end (see figures 1-3) of a main boom (or main boom extension, 11 and/or 15, see figures 1-3), wherein the heave-compensating boom extends in a downward vertical direction (see figures 1-3) in operational use of the heave-compensating crane, wherein the and 2) a heave-compensation system (24 and 12) configured for compensating for horizontal deviations by controlling the orientation of the heave-compensating boom relative to the main boom (see column 4 lines 27-32), and for compensating the vertical deviations by means of a further vertical heave-compensation system (18, see column 4 lines 27-32).  

Kjolseth further teaches that the heave-compensating boom and heave-compensation systems facilitates in safe and controlled load transfer (see column 1 lines 56-58), enables a crane operator to pick and place loads in a safe and controlled manner (see column 1 line 65 to column 2 line 2), compensates for x, y and z axes translations as well as z axis rotation (see column 3 lines 61-63), and provides 4 DOF effective motion control of x, y, and z translations and z rotation (see column 4 lines 30-32).

At the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the crane of Schneider by attaching the heave-compensating boom and heave-compensation systems of Kjolseth to the end of the main boom of Schneider, to facilitate in safe and controlled load transfer as taught by Kjolseth, enable a crane operator to pick and place loads in a safe and controlled manner as taught by Kjolseth, to compensate for x, y and z axes translations as well as z axis rotation as taught by Kjolseth, and/or to provide 4 DOF effective motion control of x, y, and z translations and z rotation as taught by Kjolseth.

Regarding claim 10, Schneider further shows wherein the main boom (see figure 1) comprises a top-sheave (see figure 1) at the far end (see figure 1) of the main boom.
Regarding claim 13, Kjolseth further shows wherein the heave-compensating boom comprises a first arm (17) that is pivotably mounted to the main boom (or main boom extension, see figure 3) for allowing a rotation in a first horizontal direction (see figure 3), the heave-compensating boom further comprising a second arm (16) that is 
Regarding claim 14, Kjolseth further shows wherein the first arm (17) is mounted such that the first arm extends in a substantially horizontal direction in operational use of the heave-compensating crane, and the second arm (16) is mounted such that the second arm extends in the downward vertical direction in operational use of the heave-compensating crane (see figures 2-3).
Regarding claim 15, Kjolseth further shows wherein said first and second arms (17 and 16) are provided with electric or hydraulic actuators (see hydraulic actuators 24 and 12 in figure 3) to control respective orientations of said arms.
Regarding claim 17, Schneider further shows wherein the main boom comprises a plurality of boom sections (one boom section is considered the right half boom section connected to the vertical support shaft as shown in figure 1, and the other boom section is considered the left half boom section connected to the pulley as shown in figure 1) joined together, and wherein the main boom is free of a knuckle-boom (see figure 1).

Regarding claim 21, Schneider et al. (from here on just referred to as Schneider) discloses a crane (see figure 1 and 8-9) comprising:

A heave-compensating crane (see figures 1 and 8-9) comprising: 

a crane base (considered the vertical shaft supporting the boom, as shown in figure 1) and

a main boom having a near end (see figure 1) pivotably mounted to the crane base (see figure 1) and a far end spaced apart from the near end (see figure 1), the main boom extending in a single linear direction along its entire length (see figure 1).

Schneider does not explicitly disclose 1) a heave-compensating boom pivotably mounted at a far end of a main boom (or main boom extension), wherein the heave-compensating boom extends in a downward 

Kjolseth discloses a crane (see figures 1-7).  Kjolseth teaches 1) a heave-compensating boom (17 and 16, see figures  1-3) pivotably mounted at a far end (see figures 1-3) of a main boom (or main boom extension, 11 and/or 15, see figures 1-3), wherein the heave-compensating boom extends in a downward vertical direction (see figures 1-3) in operational use of the heave-compensating crane, wherein the heave-compensating boom is configured to be pivotable with respect to the main boom (or main boom extension) in both horizontal directions (the boom is pivotable in the X direction by movement of cylinder 24, and the boom is pivotable in the Y direction by movement of cylinders 12, see figure 3) defined with respect to the downward vertical direction, and 2) wherein the heave-compensating boom comprises a first arm (17) that is pivotably mounted to the main boom for allowing a rotation in a first horizontal direction, the heave-compensating boom further comprising a second arm (16) that is pivotably mounted to the first arm for allowing 3314-55400 HPage 8 of 14Appl. No.: 16/344,635a rotation in a second horizontal direction orthogonal to the first horizontal direction.

Kjolseth further teaches that the heave-compensating boom facilitates in safe and controlled load transfer (see column 1 lines 56-58), enables a crane operator to pick and place loads in a safe and controlled manner (see column 1 line 65 to column 2 line 2), compensates for x, y and z axes translations as well as z axis rotation (see column 3 lines 61-63), and provides 4 DOF effective motion control of x, y, and z translations and z rotation (see column 4 lines 30-32).


Reply to Office Action Dated September 18, 2020Amdt. Dated December 15, 2020
Regarding claim 22, Kjolseth further shows wherein the first arm (17) is mounted such that the first arm extends in a substantially horizontal direction in operational use of the heave-compensating crane, and the second arm (16) is mounted such that the second arm extends in the downward vertical direction in operational use of the heave-compensating crane (see figures 2-3).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US Publication 2010/0230370 A1) in view of Kjolseth (US Patent 9,108,825 B2) as applied to claims 9-10, 13-15, 17, 21-22 above, and further in view of Axel (DE 102012010644 A1).
Regarding claim 11, Neither Schneider nor Kjolseth explicitly disclose the heave-compensating boom comprising a hoisting cable guiding system further comprising a pair of sheaves at the far end of the heave-compensating boom.
Axel discloses an offshore crane (see figures 1-5) and teaches of a heave-compensating boom (16) connected to an extension boom (15) comprising a hoisting cable guiding system (27, 28, 29, 30 and 31, see figures 1-2) further comprising a pair of sheaves (considered the sheaves of 27, as shown in figure 2) at the far end of the heave-compensating boom (see figure 2).  Axel further teaches of providing the hoisting guiding system to allow the offshore crane to work like a normal crane (see paragraph 0036 last two lines, and paragraphs 0030-0031, of provided machine translation).
At the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to substitute the heave-compensating boom of Axel for the heave-compensating boom of Schneider in view of 
Regarding claim 12, Neither Schneider nor Axel explicitly disclose the sheaves mounted on a rotatable head.
Kjolseth further discloses the heave-compensating boom (17 and 16) comprising a rotatable head (13) at the far end of the heave-compensating boom (see figure 2) and teaches of providing the rotatable head to provide effective motion control of a load (see column 4 lines 27-32).
At the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the crane of Schneider in view of Kjolseth as further modified by Axel by providing a rotatable head at the far end of the heave-compensating boom, to provide effective motion control of a load as taught by Kjolseth.
With the modification above, the sheaves of the heave-compensating boom are mounted on a rotatable head at the far end of the heave-compensating boom. 

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US Publication 2010/0230370 A1) in view of Kjolseth (US Patent 9,108,825 B2) as applied to claims 9-10, 13-15, 17, 21-22 above, and further in view of Wimmer (US Publication 2014/0001140 A1).
Regarding claim 16, Schneider does not explicitly discloses wherein the main boom comprise a first boom section joined to a second boom section at a joint, wherein the first boom section comprises the near end of the main boom and the second boom section comprises the far end of the main boom, and wherein the joint is configured to maintain the first and second boom sections extending in the single linear direction.
Wimmer teaches wherein the main boom (100 and 104, see figure 1) comprise a first boom section (100) joined to a second boom section (104) at a joint (see joint connecting 100 and 104, as shown in figure 1), wherein the first boom section (100) comprises the near end of the main boom (see figure 1) and the second boom section (104) comprises the far end of the main boom (see figure 1).
At the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the crane of Schneider as modified by Kjolseth by modifying the main boom of Schneider so that the main boom comprises a first boom section joined to a second boom section at a joint, to provide a main 
With the modification above, the first boom section comprises the near end of the main boom and the second boom section comprises the far end of the main boom and the joint is configured to maintain the first and second boom sections extending in the single linear direction.
Regarding claim 18, Kjolseth further shows wherein the heave-compensating boom comprises a first arm (17) that is pivotably mounted to the main boom (or main boom extension, see figure 3) for allowing a rotation in a first horizontal direction (see figure 3), the heave-compensating boom further comprising a second arm (16) that is pivotably mounted to the first arm (see figure 3) for allowing a rotation in a second horizontal direction orthogonal to the first horizontal direction (see figure 3).
Regarding claim 19, Kjolseth further shows wherein the first arm (17) is mounted such that the first arm extends in a substantially horizontal direction in operational use of the heave-compensating crane, and the second arm (16) is mounted such that the second arm extends in the downward vertical direction in operational use of the heave-compensating crane (see figures 2-3).
Regarding claim 20, Kjolseth further shows wherein said first and second arms (17 and 16) are provided with electric or hydraulic actuators (see hydraulic actuators 24 and 12 in figure 3) to control respective orientations of said arms.

Response to Arguments
Applicant's arguments filed December 15, 2020 (see Remarks REM of 12/15/2020) have been fully considered but they are not persuasive.
Applicants argue the following:

“Applicant respectfully traverses the finding that such a structure is inconsistent with the specification. Instead, the specification discloses both: (1) mounting the heave-compensating boom at the end of a boom extension; as well as (2) the situation where the boom has no extension and is instead constructed 

The Examiner respectfully does not agree because paragraphs 0034 and 0072 of the published US Patent Application (which correspond to paragraphs 0025 and 0054 of the written specification) do not clearly disclose the heave-compensating boom pivotably mounted at a far end of the main boom.  

Regarding the arguments toward the prior art rejections (see page 2 line 18 to page 3 last line), the Examiner respectfully does not agree for the following reason(s).  As discussed in the 103(a) rejections to claims 9-10 and 13-22 above, Schneider in view Kjolseth would be obvious to the limitations of these amended claims.  Further, as discussed in the 103(a) rejections to claims 11-12, Schneider in view Kjolseth and in further view of Axel would be obvious to the limitations of these amended claims.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Schneider et al. (US Publication 2010/0230370 A1), Kjolseth (US Patent 9,108,825 B2) and Axel (DE 102012010644 A1) are considered the closest prior art references to the claimed invention of independent claim 1.

None of Schneider et al., Kjolseth nor Axel disclose nor would be obvious to the method steps of this claim.

For example, none of Schneider et al., Kjolseth nor Axel disclose the limitations of 1) removing a knuckle-boom from the main boom, 2) mounting a main boom extension to the main boom, and 3) mounting a heave-compensating boom at a far end of the main boom extension.

Further, after extensive search, the prior art does not appear to disclose the method steps of claim 1, such as the methods steps discussed above. 

Claims 2-8 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/